JUDGMENT
Tsoucalas, Senior Judge:
This Court, having received and reviewed the U.S. Department of Labor’s Revised Determination on Remand whereby the plaintiffs were found to be eligible to apply for Trade Adjustment Assistance, and the plaintiffs having stated that no response to the Revised Determination on Remand will be submitted by them, it is hereby
Ordered that the Revised Determination on Remand filed by the Department of Labor on August 26, 2002, is affirmed in its entirety; and it is further
Ordered that this case is dismissed.